BATCHELDER, Circuit Judge,
dissent.
I respectfully dissent. I would hold that Occidental has presented sufficient evidence to raise genuine issues for trial with respect to whether the parties ever bargained for the consideration that CSX claims and the majority opinion holds was the consideration for the contract; whether the parties “understood and contemplated the same bargain,” as the majority holds; and whether Occidental’s offer to defend and indemnify “pursuant to the terms of the contract” was a conditional offer.